Mr. Chief Justice Quiñones
delivered the opinion of the court.
This is an appeal taken by Tomás Morales from a decision of the registrar of property of this city refusing to admit to' record a deed involving the sale of lands.
By public deed executed in Bayamón before the constitutional alcalde and juez cartulario (officer in charge of the records) thereof, Alfonso Dávila, a member of the illustrious, council of that municipality, sold to Joaquin Morales, of the' same town, a grazing farm adjoining said town of Bayamón,, consisting of 8 cuerdas of land, having the boundaries described in said deed; and upon the presentation of this deed at the registry of property of this city for record, together’ *156with an additional note signed by the person presenting said document, determining the situation thereof and present adjoining landowners, the registrar refused the record requested on the grounds set forth in his decision, placed at the foot of said deed, which .reads as follows:
“The record of the foregoing document is refused because it is observed that the barrio in which the property sold is situated is not mentioned therein, said document thus lacking an indispensable requisite for the identification of the property, and the additional petition presented is not sufficient to supply this important requisite; because, although it, is alleged in said petition that aforesaid property is situated in barrio Pueblo of the municipal district of Bayamón, the registry does not show any barrio of that name among the barrios in the neighborhood of said town to exist, and if it is intended in the petition to intimate that the estate is located in said town, mention should have been made o.f the street or streets adjoining it in order that its situation might be definitely determined; because the omission of the barrio in the foregoing title and of the streets in the additional note, has not permitted a search of antecedents to be made with due accuracy in order to ascertain whether the property is recorded in whole or in part in favor of persons other than those mentioned in said title, and because, although the data furnished are insufficient, the search which has been made leads to the belief that the property sought to be recorded is partly recorded in favor of Francisco de Alamo y Armas, with respect to a house lot on Santa Cruz street, Bayamón, formerly belonging to Tomás Morales Nieves, who had acquired the same by inheritance from Joaquin Morales, and recorded in part, that is to say, with regard to 6 cuerdas of land on Palma Street of said town, bounded by the river on the right when entering, on the the left by Nueva Street, and in the rear by house lots belonging to the municipality, by lands belonging to Lorenzo Muñoz, and by the road leading to Cataño, in favor of Ramón Valdés y Cobián and The People of Porto Rico; and, finally, because, if the property is situated in said town, the streets within its perimeter are not stated in order to determine, as stated above, the precise situation of the property. A cautionary notice has been entered to have effect during the legal period, at folio 18 of volume 26 of Bayamón, estate 1456' record letter A. — San Juan Bautista cle Puerto Rico, October 23, 1906.”
*157Tlie person who presented tlie deed not being satisfied with the decision of the registrar, said decision was left with him to be forwarded to this Supreme Court for proper action thereon, which the registrar did, the party interested after-wards appearing in this Supreme Court by brief, in which he set forth his allegations seeking the reversal of the decision of the registrar and admission of the deed to record in the registry.
As the deed and additional note presented by Tomás Morales are not sufficient in the judgment of the registrar to determine precisely the exact situation of the land, and his examination of the antecedents upon the register leads him to believe that said lands are partly recorded in favor of Francisco de Alamo y Armas, of Ramón Valdés, and of The People of Porto Pico, under such circumstances the record sought must be denied.
In Anew of article 20 of the Mortgage Law of this Island the decision of the registrar of property of this city, placed at the foot of the deed involved in this appeal, is affirmed. The documents presented are ordered to be returned to the registrar of property, together with a certified copy of this decision, for his information and other proper purposes.

Affirmed.

Justices Hernández, Figueras, MacLeary and "Wolf concurred.